Title: To George Washington from Thomas Stone, 12 June 1784
From: Stone, Thomas
To: Washington, George



Sir
Haberdeventure [Md.] June 12 1784

I have considered the Institution of the Cincinati as amended and am happy to find every Objection to the order removed by the late Alterations—It has given Me much pleasure to find all sensible Men with whom I have conversed on the subject concur in this opinion, with sentiments of perfect Esteem & respect I am Sir Yr most obt & most humble Sert

T: Stone

